Citation Nr: 1337321	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from July 1984 to April 1992, and had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.

The Veteran asserts that his service-connected tinnitus "triggers" his depression.  He contends that his tinnitus causes sleep disturbances, which are a trigger for his depression.  

An April 2011 rating decision granted service connection for the Veteran's tinnitus, effective January 21, 2011.  In addition, the evidence of record demonstrates a current diagnosis of depression.  

In January 2013, the Veteran underwent a VA examination in connection with the claim on appeal.  After reviewing the Veteran's claims file and performing a psychological evaluation of the Veteran, the VA examiner opined that it is less likely than not that the Veteran's depression is proximately due to or the result of the Veteran's service-connected tinnitus.  The examiner reasoned that the Veteran's bilateral tinnitus and hearing loss began towards the end of his Air Force career, whereas the depression did not begin until after his discharge.  Thus, the two problems do not have the same time course.  The examiner noted that the Veteran's tinnitus has worsened only gradually over the past 20 years or so, whereas the depression was quite prominent early on.  The examiner opined that the Veteran had a number of issues at that time that more strongly contributed to the onset and perpetuation of depression, such as the loss of his career in the Air Force and his disappointment that his college degree did not provide the types of occupational advantages that he had expected.  The examiner stated that the Veteran's tinnitus may have played some role in his depression, but was not prominent, and was not the main or proximate cause of the depression.

The Board finds the January 2013 opinion to be inadequate for purposes of determining secondary service connection.  The examiner's statement that the Veteran's tinnitus "may have" played some role in his depression is speculative and does not constitute a clear and definitive opinion concerning the degree to which, if any, the Veteran's depression was aggravated or worsened by his service-connected tinnitus.  Bloom v. West, 12 Vet. App. 185, 187 (1999) aff'd, 230 F.3d 1383 (Fed. Cir. 2000) (noting that language such as "could," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that medical evidence indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  Accordingly, the VA examiner's opinion is inadequate because while it stated that the Veteran's tinnitus may have played some role in his depression, it did not definitively opine and explain the degree to which, if any, the Veteran's tinnitus affected his depression.  

Additionally, in a September 2012 statement, the Veteran reported that he had received private treatment for his depression at the Jane Phillips Medical Center from Dr. P. and Dr. D.  As there is a possibility that the private medical records could help the Veteran substantiate his claim, and the current claims file does not include them, these records should be obtained on remand and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran should also be provided a notification letter with respect to the evidence needed to substantiate a claim of service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The letter should also include an explanation regarding the information needed to establish secondary service connection under 38 C.F.R. § 3.310(a) (2013).

2.  Obtain all outstanding VA medical records related to the Veteran's depression.  Request that the Veteran submit or authorize VA to obtain all outstanding private medical records of psychiatric treatment or assessment, to include the records from Dr. P. and Dr. D., of the Jane Phillips Medical Center.  Once authorization is obtained, the RO/AMC should attempt to obtain these records and any other private treatment records identified by the Veteran.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Thereafter, obtain an addendum opinion from the same examiner who conducted the January 2012 VA examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the January 2012 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is asked to address the following questions:

	a. Whether it is at least as likely as not (50 percent or greater degree of probability) that any psychiatric disability demonstrated since service, to include depression, is causally related to military service.

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any psychiatric disability demonstrated since service, to include depression, was caused by or chronically aggravated by his service-connected tinnitus.  

The examiner must provide complete rationales for all conclusions reached.  In rendering the requested opinions, the examiner should reconcile his/her opinions with the August 20, 2012, progress note from the Tulsa Outpatient Clinic that indicated that "disturbed sleep from tinnitus is contributing to [the Veteran's] depression," as well as the Veteran's lay statements regarding the relationship between his tinnitus and depression.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2013).

4. Next, the RO should review the addendum report, or new VA examiner's report, to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action. 

5. Finally, the RO should re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected tinnitus.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

